

115 HRES 19 IH: Supporting the goals and ideals of Jubilee Day.
U.S. House of Representatives
2017-01-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS1st SessionH. RES. 19IN THE HOUSE OF REPRESENTATIVESJanuary 3, 2017Mr. Hastings (for himself, Ms. Norton, Ms. Moore, and Mr. Lewis of Georgia) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting the goals and ideals of Jubilee Day.
	
 Whereas six months after the end of the Civil War, the Fisk School was established in Nashville, Tennessee;
 Whereas the Fisk School was designed by its founders to be an educational institution open to all, regardless of race or age;
 Whereas the Fisk School was incorporated as Fisk University in 1867; Whereas funding for the opening of the school was secured through the sale of slave paraphernalia;
 Whereas in 1871, a group of students at Fisk University formed a choral group, the Fisk Jubilee Singers, with the goal of raising money to finance the institution;
 Whereas in that same year, the Fisk Jubilee Singers took all the funds in the University treasury with them for travel expenses and set off on a tour of the United States and Europe;
 Whereas during their first tour, the Jubilee Singers raised enough money to preserve their university and pay for the construction of Jubilee Hall, the South's first permanent structure built for the education of African-American students;
 Whereas the Jubilee Singers introduced the world to the spiritual as a musical genre, emerging as the first internationally recognized group of African-American musicians;
 Whereas the Fisk Jubilee Singers continue to tour and perform and have received countless awards and honors;
 Whereas, on every October 6, Fisk University celebrates the original group of nine students and their music professor, George L. White, who toured internationally in hopes of raising money to save Fisk University from closing; and
 Whereas, on October 6, 2017, the Fisk University community will celebrate its 146th Jubilee Day: Now, therefore, be it
	
 That the House of Representatives— (1)recognizes the contributions of the Jubilee Singers to the United States musical landscape;
 (2)celebrates the hard work, perseverance, and accomplishments of the original Jubilee Singers and the continued success of the generations of Jubilee Singers who followed; and
 (3)supports the goals and ideals of Jubilee Day. 